DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 04/29/2022 has been considered as to the merits.

Double Patenting
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 11,344,136. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of pending claim 24 are encompassed within patented claim 33.

Allowable Subject Matter
Claims 1-23 allowed.  Claim 24 would be allowable if Applicant overcomes the nonstatutory double patenting rejection set forth above.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the closest prior art of record to Overbey (1,943,037) (see Applicant’s IDS) fails to disclose a child carrier with supporting frame and sliding base as claimed with a backrest portion movably pivoted to the sliding base and a seat portion coupled to the backrest portion and selectively coupled to the sliding base wherein the backrest portion is rotatable relative to the seat portion when the seat portion is decoupled from the sliding base.
With respect to claim 24, the closest prior art of record to Overbey fails to disclose a blocking member movably assembled with the sliding base to move between blocking position and released position with respect to the sliding base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636